Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott Davis, Jr., appeals the district court’s order dismissing, for lack of subject matter jurisdiction, two motions to stay and a motion to file an amended complaint. We have reviewed the record and find no reversible error. As the district court observed, the underlying proceeding has been remanded to state court. This court has dismissed Davis’ appeal of the order of remand. Wake Cnty. Human Servs. v. Davis, No. 13-1066, 530 Fed.Appx. 272, 2013 WL 3186471 (4th Cir. June 25, 2013) (unpublished). Therefore, the district court properly dismissed the *251motions at issue in this appeal, and we affirm the challenged order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.